DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 9/12/2022 has been placed of record in the file.
Claims 1, 12, 19, and 20 have been amended.
Claims 1-5, 7-10, 12-14, 16, 17, 19, and 20 are pending.
The applicant’s arguments with respect to claims 1-5, 7-10, 12-14, 16, 17, 19, and 20 have been considered but are moot in view of the following new grounds of rejection.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 2, 4, 5, 9, 10, 12, 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hodgkinson et al. (U.S. Patent Application Publication Number 2010/0176194), hereinafter referred to as Hodgkinson, in view of Ahn (U.S. Patent Application Publication Number 2009/0300747), further in view of Mccown et al. (U.S. Patent Number 10,943,063), listed on the Notice of References Cited dated 6/20/2022, hereinafter referred to as Mccown.
Hodgkinson disclosed techniques for an information card overlay system used to modify information cards.  In an analogous art, Ahn disclosed techniques for the managing of information cards for use in an authentication process.  Also in an analogous art, Mccown disclosed techniques for managing digital identity data attributes.  All of these systems deal directly with the management of digital information cards for users.
Regarding claim 1, Hodgkinson discloses an information processing apparatus comprising: a storage device; and a processor, coupled to the storage device, wherein the processor is configured to function as: an attribute information acquisition unit that acquires attribute information associated with accounts of other sites available for connection to a connection target site (paragraph 9, information card with claims, and paragraph 10, managed cards issued by identity providers); and a presentation unit that presents, on a screen, the attribute information that needs to be input in a case of using the accounts of the other sites for the connection to the connection target site before the connection to the connection target site is performed (paragraph 11, presents to user information cards that satisfy claim requirements of relying party), wherein the attribute information is information of a user whose registration is required to receive service provided by the connection target site (paragraph 10, information card issued by identity provider), wherein the presentation unit presents, on the screen, for each of the accounts of the other sites, deficient items which are items not included in the attribute information associated with the accounts of the other sites among items of the attribute information needed for obtaining the account to the connection target site, based on a comparison result (paragraph 71, information card needed for authentication, and paragraph 76, constructs virtual overlay card based on information not available), wherein the processor is further configured to function as: a usage policy information acquisition unit that acquires information indicating a usage policy of the attribute information associated with accounts of the other sites, wherein the presentation unit presents information indicating the usage policy of the attribute information acquired by the usage policy information acquisition unit, together with the attribute information for each of the accounts of the other sites, wherein the usage policy of the attribute information defines a usage method at the other sites from a viewpoint of personal information protection (paragraph 46, security policies define how information cards can be defined and used, and paragraph 47, card presentation and selection is policy-driven).
Hodgkinson does not explicitly state that the screen is a login screen for performing a user operation to log in to the connection target sites.  However, presenting information cards for user login was well known in the art as evidenced by Ahn.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hodgkinson by adding the ability that the screen is a login screen for performing a user operation to log in to the connection target sites as provided by Ahn (see paragraph 66, Identity Selector displays Information Cards when authentication required by login page).  One of ordinary skill in the art would have recognized the benefit that further managing information cards would assist in providing flexibility in user-centric identity management practices (see Ahn, paragraph 23).
The combination of Hodgkinson and Ahn does not explicitly state wherein the usage policy defines a disclosure range of the attribute information.  However, limiting information cards for particular activities was well known in the art as evidenced by Mccown.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hodgkinson and Ahn by adding the ability that the usage policy of the attribute information defines a disclosure range of the attribute information at the other sites from a viewpoint of personal information protection as provided by Mccown (see column 2, lines 54-64, digital identity has usage role for particular activities).  One of ordinary skill in the art would have recognized the benefit that separating usage roles would assist in blocking websites and other third parties from tracking a user’s full activity set without consent (see Mccown, column 2, lines 54-64).
Regarding claim 2, the combination of Hodgkinson, Ahn, and Mccown discloses wherein the presentation unit presents attribute information needed for obtaining an account to the connection target site and attribute information associated with the accounts of the other sites by contrasting items for classifying the attribute information (Hodgkinson, paragraph 47, overlay card has different information for same items).
Regarding claim 4, the combination of Hodgkinson, Ahn, and Mccown discloses wherein the presentation unit presents only the account owned by the user among the accounts of the other sites (Hodgkinson, paragraph 45, managed card is for particular user).
Regarding claim 5, the combination of Hodgkinson, Ahn, and Mccown discloses wherein the presentation unit presents only the account owned by the user among the accounts of the other sites (Hodgkinson, paragraph 45, managed card is for particular user).
Regarding claim 9, the combination of Hodgkinson, Ahn, and Mccown discloses wherein the processor is further configured to function as: an acquisition unit that acquires information registered in the deficient item (Hodgkinson, paragraph 47, adds information to base card); and a registration unit that registers the information acquired by the acquisition unit in the deficient item (Hodgkinson, paragraph 62, final card stored).
Regarding claim 10, the combination of Hodgkinson, Ahn, and Mccown discloses wherein the processor is further configured to function as: a connection history holding unit that holds a connection history to the other sites, wherein the presentation unit presents attribute information associated with the accounts of the other sites with usage records based on the connection history (Hodgkinson, paragraph 74, presents card based on user’s previous interactions).
Regarding claim 12, Hodgkinson discloses an information processing apparatus comprising: a storage device; and a processor, coupled to the storage device, wherein the processor is configured to function as: a reception unit that receives an operation by a user (paragraph 32, client); an operation screen display unit that displays an operation screen for receiving a connection operation for connection to a connection target site by the reception unit (paragraph 36, user wants to access data from relying party), wherein the ; an account display unit that performs display indicating accounts of other sites available for connection to the connection target site (paragraph 9, information card with claims, and paragraph 10, managed cards issued by identity providers); and an attribute information display unit, in a case where a predetermined operation different from the connection operation is received by the reception unit, that performs display, on a screen, regarding attribute information that needs to be input in a case of connecting to the connection target site using the accounts of the other sites (paragraph 11, presents to user information cards that satisfy claim requirements of relying party), wherein the attribute information is information of a user whose registration is required to receive service provided by the connection target site (paragraph 10, information card issued by identity provider), wherein the attribute information display unit displays, on the screen, for each of the accounts of the other sites, only deficient items which are items not included in the attribute information associated with the accounts of the other sites among items of the attribute information needed for obtaining the account to the connection target site (paragraph 71, information card needed for authentication, and paragraph 76, constructs virtual overlay card based on information not available), wherein the processor is further configured to function as: a usage policy display unit that displays information indicating a usage policy of attribute information associated with accounts of the other sites, wherein the usage policy of the attribute information defines a usage method at the other sites from a viewpoint of personal information protection (paragraph 46, security policies define how information cards can be defined and used, and paragraph 47, card presentation and selection is policy-driven).
Hodgkinson does not explicitly state that the screen is a login screen for performing a user operation to log in to the connection target site.  However, presenting information cards for user login was well known in the art as evidenced by Ahn.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hodgkinson by adding the ability that the screen is a login screen for performing a user operation to log in to the connection target site as provided by Ahn (see paragraph 66, Identity Selector displays Information Cards when authentication required by login page).  One of ordinary skill in the art would have recognized the benefit that further managing information cards would assist in providing flexibility in user-centric identity management practices (see Ahn, paragraph 23).
The combination of Hodgkinson and Ahn does not explicitly state wherein the usage policy defines a disclosure range of the attribute information.  However, limiting information cards for particular activities was well known in the art as evidenced by Mccown.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hodgkinson and Ahn by adding the ability that the usage policy of the attribute information defines a disclosure range of the attribute information at the other sites from a viewpoint of personal information protection as provided by Mccown (see column 2, lines 54-64, digital identity has usage role for particular activities).  One of ordinary skill in the art would have recognized the benefit that separating usage roles would assist in blocking websites and other third parties from tracking a user’s full activity set without consent (see Mccown, column 2, lines 54-64).
Regarding claim 13, the combination of Hodgkinson, Ahn, and Mccown discloses wherein the attribute information display unit displays attribute information needed for obtaining the account to the connection target site and attribute information associated with the accounts of the other sites by arranging the same items among items for classifying the attribute information side by side (Hodgkinson, paragraph 38, graphical display of information cards, and paragraph 84, presents different values contained in overly cards).
Regarding claim 19, Hodgkinson discloses a non-transitory computer readable medium storing a program causing a computer to implement: a function of acquiring attribute information associated with accounts of other sites available for connection to a connection target site (paragraph 9, information card with claims, and paragraph 10, managed cards issued by identity providers); a function of presenting, on a screen, the attribute information that needs to be input in a case of using the accounts of the other sites for the connection to the connection target site before the connection to the connection target site is performed (paragraph 11, presents to user information cards that satisfy claim requirements of relying party), wherein the attribute information is information of a user whose registration is required to receive service provided by the connection target site (paragraph 10, information card issued by identity provider); a function of presenting, on the screen, for each of the accounts of the other sites, deficient items which are items not included in the attribute information associated with the accounts of the other sites among items of the attribute information needed for obtaining the account to the connection target site, based on a comparison result (paragraph 71, information card needed for authentication, and paragraph 76, constructs virtual overlay card based on information not available); a function of acquiring information indicating a usage policy of the attribute information associated with accounts of the other sites; and a function of presenting information indicating the usage policy of the attribute information acquired by the usage policy information acquisition unit, together with the attribute information for each of the accounts of the other sites, wherein the usage policy of the attribute information defines a usage method at the other sites from a viewpoint of personal information protection (paragraph 46, security policies define how information cards can be defined and used, and paragraph 47, card presentation and selection is policy-driven).
Hodgkinson does not explicitly state that the screen is a login screen for performing a user operation to log in to the connection target sites.  However, presenting information cards for user login was well known in the art as evidenced by Ahn.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hodgkinson by adding the ability that the screen is a login screen for performing a user operation to log in to the connection target sites as provided by Ahn (see paragraph 66, Identity Selector displays Information Cards when authentication required by login page).  One of ordinary skill in the art would have recognized the benefit that further managing information cards would assist in providing flexibility in user-centric identity management practices (see Ahn, paragraph 23).
The combination of Hodgkinson and Ahn does not explicitly state wherein the usage policy defines a disclosure range of the attribute information.  However, limiting information cards for particular activities was well known in the art as evidenced by Mccown.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hodgkinson and Ahn by adding the ability that the usage policy of the attribute information defines a disclosure range of the attribute information at the other sites from a viewpoint of personal information protection as provided by Mccown (see column 2, lines 54-64, digital identity has usage role for particular activities).  One of ordinary skill in the art would have recognized the benefit that separating usage roles would assist in blocking websites and other third parties from tracking a user’s full activity set without consent (see Mccown, column 2, lines 54-64).
Regarding claim 20, Hodgkinson discloses a non-transitory computer readable medium storing a program causing a computer to implement: a function of displaying an operation screen for receiving a connection operation for connecting to a connection target site (paragraph 36, user wants to access data from relying party); a function of displaying accounts of other sites available for connection to the connection target site (paragraph 9, information card with claims, and paragraph 10, information cards issued by identity providers); and a function of performing display, on a screen, regarding attribute information that needs to be input in a case of connecting to the connection target site using an account of the other site, in a case where a predetermined operation different from the connection operation is received (paragraph 11, presents to user information cards that satisfy claim requirements of relying party), wherein the attribute information is information of a user whose registration is required to receive service provided by the connection target site (paragraph 10, information cards issued by identity provider); a function of displaying, on the screen, for each of the accounts of the other sites, only deficient items which are items not included in the attribute information associated with the accounts of the other sites among items of the attribute information needed for obtaining the account to the connection target site (paragraph 71, information card needed for authentication, and paragraph 76, constructs virtual overlay card based on information not available); and a function of displaying information indicating a usage policy of attribute information associated with accounts of the other sites, wherein the usage policy of the attribute information defines a usage method at the other sites from a viewpoint of personal information protection (paragraph 46, security policies define how information cards can be defined and used, and paragraph 47, card presentation and selection is policy-driven).
Hodgkinson does not explicitly state that the screen is a login screen for performing a user operation to log in to the connection target site.  However, presenting information cards for user login was well known in the art as evidenced by Ahn.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hodgkinson by adding the ability that the screen is a login screen for performing a user operation to log in to the connection target site as provided by Ahn (see paragraph 66, Identity Selector displays Information Cards when authentication required by login page).  One of ordinary skill in the art would have recognized the benefit that further managing information cards would assist in providing flexibility in user-centric identity management practices (see Ahn, paragraph 23).
The combination of Hodgkinson and Ahn does not explicitly state wherein the usage policy defines a disclosure range of the attribute information.  However, limiting information cards for particular activities was well known in the art as evidenced by Mccown.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hodgkinson and Ahn by adding the ability that the usage policy of the attribute information defines a disclosure range of the attribute information at the other sites from a viewpoint of personal information protection as provided by Mccown (see column 2, lines 54-64, digital identity has usage role for particular activities).  One of ordinary skill in the art would have recognized the benefit that separating usage roles would assist in blocking websites and other third parties from tracking a user’s full activity set without consent (see Mccown, column 2, lines 54-64).

9.	Claims 3, 7, 8, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hodgkinson in view of Ahn, in view of Mccown, further in view of Buss (U.S. Patent Application Publication 2009/0037994).
The combination of Hodgkinson, Ahn, and Mccown disclosed techniques for an information card overlay system used to modify information cards.  In an analogous art, Buss disclosed techniques for the ordering and selection of digital identities.  Both systems deal directly with the management of digital information cards for users.
Regarding claim 3, the combination of Hodgkinson, Ahn, and Mccown discloses wherein the presentation unit presents the attribute information associated with the accounts of the other sites needed for obtaining the account to the connection target site (Hodgkinson, paragraph 84, presents different values contained in overlay cards).
The combination of Hodgkinson, Ahn, and Mccown does not explicitly state presenting the attribute information associated with the accounts of the other sites in descending order of the number of the items common to the attribute information needed for obtaining the account to the connection target site.  However, ordering information cards and their attribute data was well known in the art as evidenced by Buss.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hodgkinson, Ahn, and Mccown by adding the ability for presenting the attribute information associated with the accounts of the other sites in descending order of the number of the items common to the attribute information needed for obtaining the account to the connection target site as provided by Buss (see paragraph 37, orders credentials based on preferences and rules, ie. ordered according to how much information each credential contains, etc.)  One of ordinary skill in the art would have recognized the benefit that using credential ordering would assist in the selection of an optimal card for presentation to a relying party (see Buss, paragraph 32).
Regarding claim 7, the combination of Hodgkinson, Ahn, and Mccown discloses wherein the presentation unit presents the deficient items needed for input (Hodgkinson, paragraph 84, presents different values contained in overlay cards).
The combination of Hodgkinson, Ahn, and Mccown does not explicitly state presenting the deficient items in ascending order of the number of operations needed for input, among the deficient items.  However, ordering information cards and their attribute data was well known in the art as evidenced by Buss.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hodgkinson, Ahn, and Mccown by adding the ability for presenting the deficient items in ascending order of the number of operations needed for input, among the deficient items as provided by Buss (see paragraph 37, orders credentials based on preferences and rules, ie. ordered according to how much information each credential contains, etc.)  One of ordinary skill in the art would have recognized the benefit that using credential ordering would assist in the selection of an optimal card for presentation to a relying party (see Buss, paragraph 32).
Regarding claim 8, the combination of Hodgkinson, Ahn, and Mccown discloses wherein the presentation unit presents the deficient items (Hodgkinson, paragraph 84, presents different values contained in overlay cards).
The combination of Hodgkinson, Ahn, and Mccown does not explicitly state presenting the deficient items in ascending order of the number of the items.  However, ordering information cards and their attribute data was well known in the art as evidenced by Buss.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hodgkinson, Ahn, and Mccown by adding the ability for presenting the deficient items in ascending order of the number of the items as provided by Buss (see paragraph 37, orders credentials based on preferences and rules, ie. ordered according to how much information each credential contains, etc.)  One of ordinary skill in the art would have recognized the benefit that using credential ordering would assist in the selection of an optimal card for presentation to a relying party (see Buss, paragraph 32).
Regarding claim 14, the combination of Hodgkinson, Ahn, and Mccown discloses wherein the account display unit performs display indicating the accounts by arranging the items side by side needed for obtaining the account to the connection target site (Hodgkinson, paragraph 84, presents different values contained in overlay cards), and the attribute information display unit displays the attribute information following a sequence of displays indicating the accounts by the account display unit (Hodgkinson, paragraph 38, graphical display of information cards).
The combination of Hodgkinson, Ahn, and Mccown does not explicitly state indicating the accounts by arranging the items side by side in descending order of the number of the items common to the attribute information needed for obtaining the account to the connection target site.  However, ordering information cards and their attribute data was well known in the art as evidenced by Buss.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hodgkinson, Ahn, and Mccown by adding the ability for indicating the accounts by arranging the items side by side in descending order of the number of the items common to the attribute information needed for obtaining the account to the connection target site as provided by Buss (see paragraph 37, orders credentials based on preferences and rules, ie. ordered according to how much information each credential contains, etc.)  One of ordinary skill in the art would have recognized the benefit that using credential ordering would assist in the selection of an optimal card for presentation to a relying party (see Buss, paragraph 32).
Regarding claim 16, the combination of Hodgkinson, Ahn, and Mccown discloses wherein the account display unit performs display indicating the accounts by arranging deficient items side by side needed for input (Hodgkinson, paragraph 84, presents different values contained in overlay cards), and the attribute information display unit displays the attribute information following a sequence of displays indicating the accounts by the account display unit (Hodgkinson, paragraph 38, graphical display of information cards).
The combination of Hodgkinson, Ahn, and Mccown does not explicitly state indicating the accounts by arranging deficient items side by side in ascending order of the number of operations needed for input, among the deficient items.  However, ordering information cards and their attribute data was well known in the art as evidenced by Buss.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hodgkinson, Ahn, and Mccown by adding the ability for indicating the accounts by arranging deficient items side by side in ascending order of the number of operations needed for input, among the deficient items as provided by Buss (see paragraph 37, orders credentials based on preferences and rules, ie. ordered according to how much information each credential contains, etc.)  One of ordinary skill in the art would have recognized the benefit that using credential ordering would assist in the selection of an optimal card for presentation to a relying party (see Buss, paragraph 32).
Regarding claim 17, the combination of Hodgkinson, Ahn, and Mccown discloses wherein the account display unit performs display indicating the accounts by arranging the deficient items side by side (Hodgkinson, paragraph 84, presents different values contained in overlay cards), and the attribute information display unit displays the attribute information following a sequence of displays indicating the accounts by the account display unit (Hodgkinson, paragraph 38, graphical display of information cards).
The combination of Hodgkinson, Ahn, and Mccown does not explicitly state indicating the accounts by arranging the deficient items side by side in ascending order of the number of the items.  However, ordering information cards and their attribute data was well known in the art as evidenced by Buss.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hodgkinson, Ahn, and Mccown by adding the ability for indicating the accounts by arranging the deficient items side by side in ascending order of the number of the items as provided by Buss (see paragraph 37, orders credentials based on preferences and rules, ie. ordered according to how much information each credential contains, etc.)  One of ordinary skill in the art would have recognized the benefit that using credential ordering would assist in the selection of an optimal card for presentation to a relying party (see Buss, paragraph 32).

Response to Arguments
10.	The applicant’s argument regarding the presenting of the information may still be relevant and is thus addressed herein.  In the remarks dated 3/22/2022, the applicant argued that Hodgkinson does not teach “that the usage policy is displayed together with the attribute information for each account of other sites.”  In the Office action dated 6/20/2022, it was noted that this is not a limitation of the claims.  As previously noted, independent claim 1, for example, only recites that “the presentation unit presents information indicating the usage policy.”  In the current remarks dated 9/12/2022, the applicant appears to continue to argue this point.  However, the current remarks only repeat the claim language and do not go so far as to purport “that the usage policy is displayed together with the attribute information for each account of other sites.”  It is maintained that the prior art teaches the limitation as claimed, as discussed in the rejection above.  Although the applicant has not repeated the previous argument verbatim, it is reiterated herein that the claim only requires presenting “information indicating the usage policy” and not display of the usage policy itself.  The applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Victor Lesniewski whose telephone number is (571)272-2812. The examiner can normally be reached Monday thru Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Victor Lesniewski/Primary Examiner, Art Unit 2493